Citation Nr: 1534297	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  10-11 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right jaw disorder, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. 
§ 1117.

2.  Entitlement to service connection for a bilateral knee disorder. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran served on active duty from April 1988 to April 1992, with additional service in the Army and Air Force National Guard of Florida and the Navy Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded the instant matters in June 2011 and July 2014 for additional development and, as relevant to the Veteran's right jaw disorder, obtained an expert medical opinion from the Veterans Health Administration (VHA) in April 2015.  The April 2015 VHA opinion was provided to the Veteran and his representative the same month and they were offered the opportunity to respond.  However, neither the Veteran nor his representative offered evidence or argument in response to the VHA opinion.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issue of entitlement to a right jaw disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A bilateral knee disorder was not noted at the time of the Veteran's enlistment examination for active duty in April 1988 and there is no clear and unmistakable evidence that a bilateral knee disorder pre-existed his period of active duty service.

2.  A bilateral knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from active duty service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, June 2008 and September 2008 letters, sent prior to the initial April 2009 unfavorable decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service private treatment records have been obtained and considered.  In this regard, in compliance with the June 2011 remand directives, the Veteran's service treatment and personnel records from his Reserve and National Guard service were obtained and associated with the record.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in August 2008 and October 2011 and an addendum opinion was rendered in July 2014 so as to determine the nature and etiology of his bilateral knee disorder.  The Board finds that the opinions of record are adequate to decide the claim because they considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, neither the Veteran nor his representative have argued that such are inadequate to decide the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein have been met.  

As previously noted, the Veteran's claims were remanded by the Board in June 2011 and June 2014 for additional development.  In this regard, the June 2011 remand directed that the AOJ obtain the Veteran's service treatment and personnel records for all periods of service including his Air Force and Army National Guard service and his Navy Reserves service; obtain the Medical Board report from the Navy Hospital in Jacksonville, Florida, dated in December 2008; and afford the Veteran a VA examination to determine the nature and etiology of his bilateral knee disorder.  Subsequently, as indicated previously, all of the Veteran's service treatment and personnel records, to include those pertaining to his National Guard and Reserves service as well as the Medical Board report, have been obtained and he was afforded a VA examination in October 2011.  The claim was again remanded in June 2014 for an addendum opinion, which was obtained in July 2014.  Therefore, the Board finds that the AOJ has substantially complied with the June 2011 and June 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

As an initial matter, the Board notes that the Veteran served on active duty from April 1988 to April 1992, and had additional service in the Army and Air Force National Guard of Florida and the Navy Reserves during which time he performed periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  However, the Veteran does not contend that his bilateral knee disorder is the result of a disease or injury during ACDUTRA or an injury during INACDTURA.  Rather, he has denied any injury to the knees and instead claims that, since his period of active duty, he has experienced knee pain.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Every Veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. 
§§ 1111, 1137.  Only those conditions recorded in examination reports can be considered as "noted," 38 C.F.R. § 3.304(b), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions. 38 C.F.R. § 3.304(b)(1).

To rebut the presumption of soundness for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005). If the presumption of sound condition is not rebutted, "the Veteran's claim is one for service connection."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).    

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

On the Veteran's April 1988 Report of Medical History for Enlistment, he denied having any complaints related to his knees.  Additionally, upon his April 1988 Medical Examination for Enlistment, clinical evaluation of the lower extremities was normal.  Service treatment records show that, in July 1989, the Veteran reported having bilateral knee pain.  At such time, he indicated that he had a history of arthritis at the age of eight years old.  The assessment was arthralgia.  He was prescribed Motrin and advised to follow-up.  In July 1990, the Veteran reported having painful knee joints.  He denied any knee trauma, but indicated that there had been constant aching for two days.  The assessment was arthralgia versus muscle strain.  On a February 1992 Report of Medical History at the time of the Veteran's discharge, he denied swollen or painful joints; arthritis, rheumatism, or bursitis; and a trick or locked knee.  Additionally, upon physical examination, clinical evaluation of the lower extremities was normal.    

In February 1996, December 2002, April 2005, November 2008, and May 2009 Reports of Medical History, the Veteran denied swollen or painful joints; arthritis, rheumatism, or bursitis; impaired use of arms, legs, hands, or feet; a trick or locked knee; and/or knee trouble.  Accompanying physical examinations at such times revealed that clinical evaluation of the lower extremities was normal.  On an August 2009 Report of Medical History, the Veteran checked yes for knee trouble and wrote "see medical record."  The examining physician noted pain in both knees.  On an October 2009 Report of Medical History, he checked yes for knee trouble.  The examining physician stated that the Veteran had bilateral knee aches and pains.  On the January 2010 Report of Medical History for Medical Board, he checked yes to knee trouble and reported that he had knee pain from active enlistment.  The physician noted that the Veteran had left knee dysfunction by history and was currently undergoing civilian physical therapy.  However, clinical evaluation of the lower extremities at such time was normal.

At an August 2008 VA examination, the Veteran reported complaints of bilateral knee pain for a long period of time, but denied any specific recollection of trauma or injury to his bilateral knees during service or afterwards.  Following a physical examination and X-ray studies, the examiner diagnosed bilateral knee osteoarthritis.  He opined that it was less likely as not that the Veteran's current bilateral knee condition was caused by his service duty.  In this regard, the examiner noted that the Veteran was never specifically diagnosed with an underlying abnormality of both knees other than simple strain.  There was also no continuity of treatment in terms of his bilateral knee pain as he did not actively seek treatment for his knees despite them causing him pain for many years.  In addition, the examiner noted that the Veteran specifically denied any joint pain or locking joints on his separation examination.  He further stated that the Veteran was developing arthritis in the knees, but that it was not necessarily due to his active duty service because arthritic disease is a common disease of aging.  

An October 2008 private treatment record reflects complaints of bilateral knee pain that was worsening over the prior 10 years.  In November 2008, the Veteran underwent a physical examination for his Medical Board.  At such time, it was noted that he had normal movement of all extremities and the knees showed no abnormalities.  A December 2008 private treatment record reflects a diagnosis of bilateral chondromalacia patella.  In an October 2010 private treatment note, it was stated that the area of concern was the patella of the bilateral knees.  It was noted that there was no injury.  In another October 2010 private treatment note, the Veteran was assessed with bilateral knee pain secondary to patella chondromalacia. 

At the October 2011 VA examination, the Veteran stated that he "[n]ever had any knee issues before entering the military," and reported that, since 1988 while on active duty, he experienced knee pain off and on.  However, for the past 8 to 10 years, the knees started hurting really bad and he began getting shots in both knees.  The Veteran stated that, since his last VA examination in August 2008, he had no new issues, injuries, or surgeries; rather, he just had pain.  

Following a physical examination and X-ray studies, the Veteran was diagnosed with osteoarthrosis of the knee with the onset date of August 23, 2008.  The examiner noted a review of the record, to include the Veteran's in-service complaints of knee pain in July 1989 and July 1990, and opined that the osteoarthritis of both knees is not caused by or a result of military service.  In this regard, he stated that his opinion was based on review of the available medical records, medical literature, and clinical experience.  The VA examiner noted that the Veteran was discharged from the military in April 1992 and he was diagnosed with osteoarthritis in August 2008, 15 years after his discharge from military service.  He stated that there was no objective evidence that the knee condition had its onset in military service or shortly after his discharge from military service.  In addition, after his discharge from the military the Veteran worked as a correction officer for 14 years.  The VA examiner noted that there were multiple, unknown, intercurrent injuries; a residual scar was seen on examination.  He stated that there was no documentation of knee on his enlistment examination and, therefore, the question of aggravation does not arise.   

In May 2014 and June 2014, the Veteran sought private treatment for bilateral knee pain.  At such time, it was noted that the onset was gradual.  The assessment was bilateral knee pain secondary to patellofemoral chondromalacia.  It was also noted that the Veteran had osteoarthritis of the knees.

As the Board determined in the June 2014 remand that there still remained a question as to whether the Veteran had a pre-existing bilateral knee disorder, a VA medical opinion was obtained in July 2014.  At such time, the examiner reviewed the record, to include the Veteran's service treatment records and past VA examinations.  He opined that, based on review of the available medical records, medical literature, and clinical experience, the Veteran's arthritis was not aggravated (permanently increased in severity beyond the natural progress of the disease) by service.  His rationale was that the Veteran was diagnosed with early osteoarthritis, a natural aging process, more than 16 years after his discharge from his military service.  In addition, there was no objective evidence of aggravation.  The VA examiner also opined that, based on review of the available medical records, medical literature, and clinical experience, the Veteran's bilateral patellofemoral chondromalacia, diagnosed as early as December 2008, did not have its onset in or is related to service, including the complaints of knee pain.  In this regard, the examiner noted that the onset of the bilateral patellofemoral chondromalacia is unknown to the Veteran himself.   Furthermore, his service treatment records show the Veteran was evaluated for transient knee pain, arthralgia, and arthralgia versus muscle strain, which were known to resolve without residuals, and there was no objective evidence of chronicity or a diagnosis suggestive of bilateral patellofemoral chondromalacia in active duty or shortly after his discharge from the military.   

As an initial matter, the Board finds that a bilateral knee disorder was not noted at the time of the Veteran's enlistment examination for active duty in April 1988 and there is no clear and unmistakable evidence that a bilateral knee disorder pre-existed his period of active duty service.  Therefore, he is entitled to the presumption of soundness.  In this regard, it was not until 14 months into the Veteran's service, in July 1989, that he reported that he had pain of the bilateral knees and stated that he was diagnosed with arthritis at eight years old.  However, at that time, he was diagnosed with arthralgia, which is pain, rather than arthritis.  In addition, there is no medical evidence that the Veteran had a knee condition at the time of his entrance into military service.  Instead, the first diagnosis of osteoarthritis and chondromalacia patella was in August 2008 and December 2008, respectively, 16 years after his discharge from service.  Furthermore, the Veteran stated at the October 2011 VA examination that he "[n]ever had any knee issues before entering the military."  Therefore, in the absence of clear and unmistakable evidence that a bilateral knee disorder existed prior to his April 1988 enlistment, the Board finds that the presumption of soundness attaches.  Therefore, "the Veteran's claim is one for service connection."  See Wagner, supra.

However, the Board finds that the Veteran's bilateral knee disorder is not directly or presumptively related to his military service.  In this regard, while he reported knee pain in July 1989 and July 1990, he did not again report knee pain until January 2008, when he filed his claim for service connection.  In this regard, the remainder of his service treatment records were negative for any knee complaints until August 2009 and all accompanying physical examinations revealed normal lower extremities.  Furthermore, the Veteran was not diagnosed with a bilateral knee disability until August 2008, when a VA examiner diagnosed osteoarthritis.  Additionally, bilateral chondromalacia patella was not diagnosed until December 2008.   

In addition, the medical opinions are against the Veteran's claim.  In this regard, the August 2008 VA examiner determined that it was less likely as not that the Veteran's current bilateral knee condition was caused by his service duty.  Similarly, the October 2011 VA examiner opined that osteoarthritis was not caused by or the result of the Veteran's military service.  Finally, the July 2014 VA examiner determined that the Veteran was not diagnosed with early osteoarthritis, a natural aging process, until more than 16 years after his discharge from his military service, and his bilateral patellofemoral chondromalacia, diagnosed as early as December 2008, did not have its onset in or is related to service, including the complaints of knee pain.  

The Board accords great probative weight to the opinions above as the examiners considered all of the pertinent evidence of record, to include the statements of the Veteran about his in-service injury and his post-service medical records, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the August 2008, October 2011, and July 2014 VA examiners opinions.  Furthermore, there are no contrary medical opinions of record.

Furthermore, the Board finds that, as a lay person, the Veteran is not competent to render an opinion linking his current bilateral knee disorder to any instance of his military service.  In this regard, he is competent to describe an in-service injury; however, he has in fact denied that such an injury or trauma took place, and his current bilateral knee symptomatology; however, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, diagnosing a bilateral knee disorder and determining the etiology of such involves examination and specialized testing, as well as knowledge of causes of knee pain, to include as the result of trauma, injury, and/or overuse.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

The Board has also considered the Veteran's report that he has experienced bilateral knee pain that had its onset in and continued since his period of active duty; however, the Board finds such statements to be not credible as they are inconsistent with the remainder of the evidence of record, to include the Veteran's own statements in his Reserve and National Guard service treatment records, and were made in connection with his recently filed claim for VA compensation benefits.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

In this regard, the Board observes that, while the Veteran reported knee pain in July 1989 and July 1990, he did not again report knee pain until January 2008, when he filed his claim for service connection.  In fact, in February 1992, February 1996, December 2002, April 2005, November 2008, and May 2009 Reports of Medical History, the Veteran specifically denied swollen or painful joints; arthritis, rheumatism, or bursitis; impaired use of arms, legs, hands, or feet; a trick or locked knee; and/or knee trouble.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Rather, it was not until after he filed his claim for service connection in January 2008 that he began complaining of knee pain and seeking treatment for such complaints.  Therefore, the Board finds the Veteran's statements regarding the onset of bilateral knee pain during his military service and a continuity of such symptomatology to be not credible.   

Furthermore, the record reflects that the Veteran was not diagnosed with osteoarthritis until August 2008, which was ultimately determined to be due to the aging process.  Additionally, as discussed in the preceding paragraph, the Board has determined that the Veteran's statements regarding a continuity of bilateral knee symptomatology to be not credible.  Consequently, presumptive service connection for arthritis, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.  

Therefore, the Board finds that service connection for a bilateral knee disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral knee disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a bilateral knee disorder is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

The Veteran contends that he has a right jaw disorder, to include temporomandibular joint (TMJ) disorder, myofascial pain dysfunction (MPD), and paresthesia, as a result of the in-service removal of wisdom teeth.

Specifically, the Veteran's service treatment records document that, in March 1989, he had three wisdom teeth extracted, including on the top and bottom of the right side.  In July 1989, he was seen for right joint pain and muscle pain.  He reported that the joint pain was on and off since he had a tooth removed.  He was assessed with acute myofascial pain (MFP).  In another July 1989 service treatment record, it was stated that the Veteran was on Motrin for TMJ.  In August 1989, he reported continued TMJ discomfort and was diagnosed with joint and muscle discomfort and was given a mouth guard.  In March 1990, the Veteran was seen for chronic pain and TMJ that began after a tooth was removed.  He had a new complaint of numbness and cramping.  There was no history of open or closed locking consistent with complaints of TMJ dysfunction, but there were complaints of joint noise.  He was diagnosed with TMJ even though there was no evidence of clicking, popping, or crepitus.  He was assessed with probable MPD and no joint dysfunction.  

On a May 1990 Dental Health Questionnaire, the Veteran checked no to painful joints (including the jaw).  In July 1990, he was seen for a history of TMJ pain since March 1989 that resolved with Motrin.  It was noted that he now had paresthesia of the right buccal skin surface.  He was given a provisional diagnosis of paresthesia.  In September 1990, he was seen for paresthesia and TMJ.  In October 1990, the Veteran sought treatment for a sunken appearance of the right side of his face.  It was noted that he had residual right side paresthesia.  A provisional diagnosis of "(Buccinator ?) muscle atrophy secondary to paresthesia" was made.  It was noted that the Veteran had complaints of facial asymmetry after extraction of three molar teeth.  He was assessed with facial asymmetry with "etiology unknown but not related to previous third molar surgery."  On the Veteran's February 1992 Report of Medical History for Separation, he checked "yes" for ear, nose, or throat trouble, but did not report severe tooth or gum trouble. 

While the records have not been obtained as the Veteran has indicated they are unavailable in an August 2008 statement, he reported undergoing jaw surgery in 1996 to correct a deformity.

The Veteran's National Guard and Reserves service treatment records contain a Dental Health Questionnaire that was signed in July 2005, June 2006, August 2007, August 2008, and August 2009 and on that questionnaire the Veteran checked "yes" to joint pain (including the jaw).  On an August 2009 Report of Medical History, the examiner reported nerve damage to the right jaw.  The Board notes that there were no other notations of any tooth or nerve problems on the Veteran's various Reports of Medical History. 
	
The Veteran was afforded a VA examination in September 2008, at which time he reported difficulty with chewing and pain in the right TMJ.  He also stated that his jaw muscles tighten up when he chewed, which caused jaw pain.  It was noted that he underwent "cosmetic" surgery on his jaw in 1996.  He was diagnosed with normal range of motion and possible orofacial pain syndrome, which was associated with the diagnosis of TMJ.  The VA examiner opined that it was less likely as not that the Veteran's TMJ was caused by or a result of military service because no dental trauma was noted in the military record.  It was also stated that the Veteran may have orofacial pain, but it could not be traced to a service-connected injury or trauma. 

In October 2011, the Veteran underwent a VA cranial nerves examination.  The
examiner noted the Veteran's complaints of intermittent pain on the right side of the
face.  Examination revealed no facial asymmetry during whistling or smiling, but there was a decrease in sensation to pinprick on the entire right side of the face. However, the VA examiner indicated that there was no cranial nerve disability and then stated that, as there was no evidence of the claimed facial nerve disability, an opinion was not indicated.

The Veteran underwent a VA TMJ examination in November 2011.  The examiner noted the prior diagnoses of possible myofascial pain unrelated to joint dysfunction, facial asymmetry unrelated to third molar removal, and gingivitis.  The examiner stated that the Veteran did not have TMJ because there was no tenderness on the auricular canal or over the TMJ area and there was no clicking, popping, or crepitus.  The examiner opined that the claimed condition was not incurred in or caused by any event in service.  It was also noted that he could not adjudicate if the third molar removal was the etiology of his report of pain on mastication.   

In July 2014 a VA examination neurology opinion was rendered by a neurologist.  It was stated that the Veteran's decrease in sensation on the right side of the face was just a symptom and it was not caused by or due to or related to a cranial nerve disability.  The rationale was that the Veteran was vague in reporting his facial symptoms, but he did report severe intermittent pain of the mid face region and he avoided chewing on the left side to prevent pain from coming.  His cranial nerve examination was normal, there was no facial asymmetry during whistling and smiling, and no cranial nerve pathology was found.  The examiner further noted that the subjective decrease in pinprick revealed that, for the entire right hemi face, the change of sensation was exact at midline, not localizable to a central or peripheral nerve condition.  He reported that such was highly suggestive of a non-organic etiology.  

Also in July 2014, a VA medical opinion regarding the Veteran's other claimed jaw disorders was rendered by the same VA examiner who offered the November 2011 VA opinion.  The VA examiner stated that a review of the Veteran's service treatment records clearly showed that the Veteran's complaint of facial pain related to third molar extraction was thoroughly investigated by an oral/maxillofacial surgeon and the consult completed in October 1990 stated that facial asymmetry was unrelated to third molar removal and, in March 1990, it was stated that facial pain was possibly myofascial pain but there was no dysfunction.  He stated that, at the [September] 2008 and November 2011 VA examinations, there was no evidence of TMJ.  At the November 2011 VA examination, there was no complaint of pain and when the muscles of mastication were palpated there was no tenderness either in the auricular canal or over the TMJ area, and there was no audible noises of clicking, popping, or crepitus.  The interincisal range of motion, both initially and after repeated function exceeded 40 mm and lateral excursions also exceeded 4 mm.  He also stated that, in the absence of radiographic or physical findings as well as based on previous evaluations for the stated chief complaint, he could not adjudicate the etiology of the third molar removal.  He also stated that "Regarding paresthesia, ICD code 782.0, and Myofascial Pain Dysfunction, ICD Code 729.1, neither of these conditions are considered compensable as Dental Conditions in accordance with VHA Handbook 1130.01, Appendix B, par 4.150, Schedule of Ratings -Dental Oral Conditions, February 11, 2013.  In the absence of limitation of Range of Motion, a classification of 524.52, Limited mandibular range of motion, is likewise not supported."  The Board notes that paresthesia and MPD are, in fact, disabilities contemplated by the Rating Schedule and are subject to service connection.

As the Board determined that the aforementioned opinions did not clearly discuss the Veteran's in-service complaints, treatment, or diagnoses and did not provide an adequate rationale for their nexus opinion, the Board sought an expert medical opinion from VHA in January 2015.

In April 2015, an expert medical opinion was obtained from a VHA Chief of Oral and Maxillofacial Surgery and Dental Section.  The VHA examiner first stated that TMJ is not a diagnosis and it is not a description of a disease condition, but it is an abbreviated nomenclature of a specific body part, the articulating joint between the lower jaw (mandible) and the cranial base.  The diseased states that can affect this area are collectively termed temporomandibular joint disorder or temporomandibular joint dysfunction (TMD).  He stated that a doctor needs specific training to make this diagnosis.  He further indicated that TMD is actually a collection of dysfunctions, malformation, or derangements identified by several features or signs and symptoms but all can be vague or difficult to measure directly.  Symptoms associated with TMD include trismus (limited opening of the mouth), specific locations and parameters of pain, weakness of the muscles of mastication, aberrations of the normal mechanism of function of the joint, and crepitus.   He stated that different noises, such as grinding, popping, and clicking, are an indication of different possibilities of derangements or conditions within the joint.  Subtle change in the pattern of occlusion, the specific pattern of contact of the upper and lower jaw, are signs of alterations within the joint that could be transient, lingering, or long term (chronic).  A sign of TMD can be asymmetry of the jaw or face.  Myofascial pain is a specific designation of pain from certain areas of the head/neck or body where muscles or groups of muscles are encase in fibrous nerves, especially the facial nerve.  This pain is evidenced by trigger points.  Paresthesia is an abnormal sensation and it could have several specific characteristics like  partial numbness, itching or tingling, or a reduction in all sensations.  It could be either a transient or permanent condition.  There were well accepted methods of clinic examination for distinguishing the location and degree of paresthesia; this was by light touch, two point discrimination, sharp/dull distinction, directional identification of light contact, and hot/cold distinction. 

The VHA examiner stated that the Veteran's service treatment records included numerous mentions of TMJ in the chart, as well as joint pain, facial pain, and myofascial pain.  He stated that the problem with "every one of these notations" was that they were not substantiated by any subjective or objective signs or symptoms.  In addition, there was little if any examination documentation.   Therefore, he did not find these to be viable diagnoses.  Instead, they were just notations of complaints that the Veteran is "seeking information and possible recommendation for treatment, followed by an unsupported conclusion or a guess based on the complaint."  He stated that this was also true for myofascial pain.  He stated that none of these diagnoses were supported by specific examinations or findings in the chart.  He stated that the intermittent mentions of pain could be during periods of stress where someone exhibits some parafunctional habits and overloading the joint to cause transit symptoms and they could go away when stress was reduced.  He also stated that according to the medical literature a majority of patents see a resolution of TMD symptoms in 5 to 7 years without medical or dental intervention. 

The VHA examiner noted that there were no details of the Veteran's reported cosmetic surgery of the jaw in 1996.  He stated that this was significant because a complication of jaw surgery was mal-occlusion that induced stress into the joint to cause TMD symptoms.  He stated that since there was no definitive diagnosis of a joint disorder and there was surgical alteration of the jaw it must be considered just as likely that any joint problem is the result of this surgery.  Since there were no details of the surgery, paresthesia and anesthesia are also among the risks of jaw surgery; therefore, the current paresthesia was just as likely from the 1996 surgery as anything else before or after. 

After a careful review of the Veteran's file, the VHA examiner stated that there were very few substantial diagnoses.  While many symptoms were discussed and there were mentions of differential or working diagnoses, there was no definitive one.  He opined that because there was never a complete enough listing of subjective testing, there was no basis for a conclusion, and thus, there was no supportable diagnosis.  He stated that the statement that the Veteran has TMJ indicates a lack of knowledge of the subject and what most providers have done was just repeat the Veteran's terms.  It was noted that the two instances of testing and results were the September 2008 and November 2011 VA examination reports and in neither report was there an indication of a TMJ disorder or TMD.  

The VHA examiner stated that the type and character of myofascial pain was never described and there was no evidence of testing, except where it was stated that there was no pain to palpation.  The symptoms the Veteran reported in March 1990 were vague and nothing specific was elucidated by the examiner toward a definitive diagnosis.  He stated that the most accurate description of the Veteran's pain was recurrent myositis (muscle inflammation) of the masseter.  It was noted that such was still of an unknown etiology.  

The VHA examiner then stated that paresthesia was a symptom and not a diagnosis.  He stated that the most likely nerves to be injured in the third molar surgery were the inferior alveolar nerve and the lingual nerve, but none of these innervate the skin of the cheek.  He stated that decreased sensation on the right side of the face was a more complex symptom linked to multiple dermatomes from multiple cranial nerves.  He then stated that it was less than 50 percent as likely that the symptom is a result of third molar surgery.     

In the conclusion, the VHA examiner stated that there was no diagnosis of temporomandibular joint disorder.  In order for a diagnosis to be made, there needs to be complete testing and other TMJ conditions must be ruled out.  Specifically, there needs to be an external examination for joint symmetry, then range of motion and symmetry of motion, as well as pain on palpation of the surrounding muscles and the joint itself, pain in the external auditory canal.  Thereafter, there should be objective measurements of opening, protrusion, and lateral excursions of the lower jaw, with emphasis on listening to the joints during movement, with a stethoscope if necessary.  The examiner also stated that a close examination of the occlusion was also an important indicator of possible sources of the joint pressures.  The next step required was imaging, first the panoramic radiograph, then possibly a CT of the head, to examine the boney structure, and finally an MRI of the joints to identify the cartilage disc and other soft tissue components of the joint space and surrounding muscles.  The MRI should contain motion images of the joints in motion to examine the components for proper functioning of the joint.  The examiner stated that such examination would be needed to properly investigate and reproduce the symptoms and then to observe the source or sources of the symptoms, and the results are then used to make a diagnosis.  The examiner stated that it was less than 50 percent likely that the Veteran had temporomandibular dysfunction and it was less than 50 percent probability that his current complaints were related to military service.  

The examiner further determined that the diagnosis of myofascial pain syndrome was not supported by the Veteran's records because there was no documentation that each of the muscles of mastication were examined, and there was no record of any specific trigger points.  Furthermore, pain on opening, stretching, and biting were not described, and there were no indications of other investigational therapies, to include therapeutic injections of local anesthetic.  He stated that it was less than 50 percent likely that any myofascial pain syndrome existed.  Thus, it was less likely that any facial pain was the direct result of surgery or of military service.  

The examiner ultimately concluded that it was less than 50 percent probability that any of the diagnoses were related to military service.  He stated that there was no clear diagnosis of a nerve disability of the right jaw.  He then stated that the Veteran's cosmetic surgery had a greater risk of causing damage and creating his reported symptoms than his third molar surgery it was less than 50 percent probability that any nerve symptoms were related to military service. 

In Jones v. Shinseki, 23 Vet. App. 382, 388-390 (2010), the Court noted that VA's duty to assist requires VA to obtain all relevant information that may reasonably be obtained before the Board may rely on a VA medical examiner's opinion to deny a claim.  In this regard, the Court noted that it had previously held that where an examiner specifically identifies additional information that would facilitate a more conclusive opinion, the duty to assist requires that VA at least investigate the feasibility of providing that information.

Specifically, the Court noted in Green v. Derwinski, 1 Vet.App. 121, 123 (1991), a VA medical examiner noted "further review of the Veteran's hospital records might 'clarify the diagnostic doubt' and that, if such doubt remains after the record review, 'additional diagnostic studies might be helpful.'  In such case, the Court held that it was "impossible to square the Secretary's duty to assist ... with [VA's] failure to follow up" on the examiner's suggestions.  The Court remanded "to give the Secretary the opportunity to assist the claimant by gathering additional evidence, including an examination by a physician who has reviewed the claimant's medical records" and address the unresolved issue of the etiology of the Veteran's claimed disability.  Id. at 124.

The Court further observes that, more recently, in Daves v. Nicholson, 21 Vet.App. 46 (2007), a medical examiner stated that without an autopsy it was impossible to determine whether the cause of a Veteran's death was or was not related to service-connected conditions.  As a general principle, the Court stated that "[w]hen the Secretary's duty to provide a medical opinion is triggered, this duty includes the requirement that the Secretary provide reasonable tests and other examinations necessary to render a meaningful medical opinion." Id. at 51. The Court elaborated that [w]here the medical examiner specifically states that a medical opinion cannot be provided without information not currently available, the Secretary's duty to assist requires that the Secretary determine whether that information may be reasonably obtained, and if so, make efforts to obtain it and seek an additional medical opinion which considers the relevant information.  Id.

In Jones, the Court noted that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  As the Secretary has acknowledged, this requirement inheres in the statutory equipoise rule as interpreted by the implementing regulation.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 ("When, after careful consideration of all procurable and assembled data, a reasonable doubt arises ... such doubt will be resolved in favor of the claimant." (emphasis added)). 
 
Furthermore, the Court determined that the Secretary must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 302 (2008). Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves, supra.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.

As relevant to the Veteran's claimed paresthesia, the VHA examiner noted that such was a symptom and not a diagnosis.  In this regard, he indicated that the Veteran's decreased sensation on the right side of the face was a more complex symptom linked to multiple dermatomes from multiple cranial nerves.  The VHA examiner further determined that the most accurate description of the Veteran's pain was recurrent myositis (muscle inflammation) of the masseter of unknown etiology, but did not indicate whether such was a symptom or diagnosis.  However, based on the VHA's examiner determination that the Veteran did not have a diagnosis of a TMJ disorder or myofascial pain syndrome as all necessary testing was not accomplished, the Board finds that a remand is necessary in order to afford the Veteran a VA examination that conducts all necessary testing to determine if he does, in fact, have a diagnosis of a TMJ disorder or myofascial pain syndrome.

The Board further notes that the Veteran's service personnel records reflect service aboard the USS Leyte Gulf from April 1989 to April 1992.  Such also show that he was awarded the Sea Service Deployment Ribbon for an engagement from December 1990 to March 1991, as well as the National Defense Service Medial, Southwest Asia Service Medal, and Kuwait Liberation Medal for his service in Desert Storm.  In addition, in connection with his December 2007 claim, the Veteran reported being stationed in the Gulf after August 1, 1990.

In this regard, VA regulations a Persian Gulf Veteran as a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War.  The Southwest Asia Theater of Operations refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabia Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(1), (2).

The Board notes that the Southwest Asia Service Medal is issued by the U.S. government and is generally authorized for individuals who served in support of Operation Desert Shield or Desert Storm in one or more of the following areas from August 2, 1990, through November 30, 1995: the Persian Gulf, Red Sea, Gulf of Oman, Gulf of Aden, that portion of the Arabian Sea that lies north of 10 degrees north latitude and west of 68 degrees east longitude, as well as the total land areas of Iraq, Kuwait, Saudi Arabia, Oman, Bahrain, Qatar, and the United Arab Emirates.  Additionally, the Kuwait Liberation Medal was awarded by the Kingdom of Saudi Arabia for direct participation in Operation Desert Storm between January 17, 1991, and February 28, 1991.  In addition to the Kuwait Liberation Medal issued by Saudi Arabia, the U.S. government has also accepted the Kuwait Liberation Medal issued by the government of Kuwait for participation in Desert Shield/Desert Storm from August 2, 1990, to August 31, 1993.  To be eligible for either medal, the Veteran must have served in the Arabian Gulf (also called the Persian Gulf), the Red Sea, the Gulf of Oman, that portion of the Arabian Sea north of 10 degrees north latitude and west of 68 degrees east longitude, the Gulf of Aden, or the total land areas of Iraq, Kuwait, Saudi Arabia, Oman, Bahrain, Qatar and the United Arab Emirates.  Therefore, the Board finds that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

In this regard, subject to various conditions, service connection may be granted for a disability due to a qualifying chronic disability of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2016, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1).

 A chronic qualifying disability means a chronic disability resulting from an (A) undiagnosed illness; (B) a medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service connection. 38 C.F.R. § 3.317 (a)(2)(i).

 For the purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317 (a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317 (a)(4).

A chronic disability resulting from an undiagnosed illness shall be rated using the evaluation criteria from part 4 for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar. 38 C.F.R. § 3.317 (a)(5).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and mental disorders. 38 C.F.R. § 3.317 (b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

In light of the Veteran's service in the Southwest Asia Theater of operations during the Persian Gulf War and the fact that he may not have a diagnosis referable to his jaw complaints, which include muscle pain, joint pain, and neurologic signs or symptoms, all of which are noted to be signs or symptoms of an undiagnosed illness or medically unexplained chronic multisymptom illness, the Board finds that, if, after conducting all necessary testing, the Veteran does not have a diagnosis of a jaw disorder, an opinion regarding such matter should be obtained.



Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination so as to determine the nature and etiology of his claimed right jaw disorder.  Any necessary testing should be conducted.  The claims file and a copy of the Remand must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.

(A) The examiner should note and detail all reported symptoms of the Veteran's right jaw.  The examiner should conduct a comprehensive examination and provide details about the onset, frequency, duration, and severity of all symptoms related to the Veteran's right jaw.

(B) The examiner should specifically state whether the Veteran's right jaw complaints, which include pain and paresthesia, are attributed to a known clinical diagnosis.  In this regard, the examiner should specifically indicate whether the Veteran's paresthesia and recurrent myositis (muscle inflammation) of the masseter are symptoms or diagnoses.  The examiner should conduct all necessary testing to determine if the Veteran has a TMJ disorder and/or MPD.  Specifically, as detailed by the April 2015 VHA examiner, the examiner should conduct, as necessary, the following examinations to determine whether there are diagnoses of a TMJ disorder and/or MPD:

(i) TMJ disorder: conduct an external examination for joint symmetry, then range of motion and symmetry of motion, as well as pain on palpation of the surrounding muscles and the joint itself, pain in the external auditory canal.  Thereafter, there should be objective measurements of opening, protrusion, and lateral excursions of the lower jaw, with emphasis on listening to the joints during movement, with a stethoscope if necessary.  A close examination of the occlusion is also an important indicator of possible sources of the joint pressures.  The next step required is imaging, first the panoramic radiograph, then possibly a CT of the head, to examine the boney structure, and finally an MRI of the joints to identify the cartilage disc and other soft tissue components of the joint space and surrounding muscles.  The MRI should contain motion images of the joints in motion to examine the components for proper functioning of the joint.   

(ii)  MPD: each of the muscles of mastication should be examined, to include a record of any specific trigger points.  Pain on opening, stretching, and biting should be described, and, if possible, there should be an indication of other investigational therapies, to include therapeutic injections of local anesthetic.
 
(C) If any symptoms of a right jaw, to include paresthesia and/or recurrent myositis (muscle inflammation) of the masseter, have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.  
 
(D)  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's right jaw disorder and/or symptoms represent a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

(E) For each diagnosed right jaw disorder, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his in-service wisdom teeth removal and/or service in Southwest Asia.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the onset and nature of his right jaw pain and paresthesia. A complete rationale must be provided for each opinion offered.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


